Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention pertains to a method of rearranging a feed based on a user’s scroll speed. Specifically, the user’s scroll speed is monitored as they scroll a plurality of feed items. A determination is made that the scroll speed at a first time is equal to or greater than a threshold. In response to identifying a plurality of skipped items in the plurality of feed items, and in response to detecting the scroll speed is below the threshold at a second time later than the first time, the plurality of skipped feed items are reordered in a new order and displayed subsequent to the currently displayed feed item (see paragraphs 28-29 of the specification, as filed, which describe this embodiment).
The closest prior art is Wang, Kosaka, Sorg, and Desai (US 10,175,873 B2). Wang, Kosaka, and Sorg determining skipped feed items that were scrolled past with a scroll speed above a threshold, and then displaying the skipped items after the currently displayed feed item. Desai further teaches determining if the scroll speed is below a threshold, and in response, displaying additional feed items (col. 10, line 62 to col. 11, line 5). Although the four references teach every limitation separately, in the Examiner’s opinion, it would not have been obvious to one of ordinary skill in the art before the earliest effective filing date to combine all of the reference to yield the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174